



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Best, 2015 ONCA 826

DATE: 20151127

DOCKET: C59385

Simmons, van Rensburg and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Duane Best

Appellant

Apple Newton-Smith, for the appellant

Michael Bernstein, for the respondent

Heard: November 24, 2015

On appeal from the convictions entered on November 11 and
    16, 2015 by Justice H.E. Sachs of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The sole issue raised by this appeal is the retrospective application of
    the 2013 self-defence provisions of the
Criminal Code
.  This court has
    determined that the provisions do not have retrospective effect in
R. v.
    Bengy
, [2015] O.J. No. 2958.   That decision determines the issues on
    appeal. The appeal is therefore dismissed.


